Citation Nr: 1534698	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1996.  

This matter came before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge in February 2013.  A transcript of the proceeding is of record.  When this appeal was most recently before the Board in November 2014, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

No hearing loss disability was present until more than one year following the Veteran's discharge from service and the Veteran's current bilateral hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection of a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2008, prior to the initial adjudication of the claim to reopen.

The record also reflects that the service treatment and examination records, VA examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the etiology of his hearing loss disability, and the Board finds the December 2014 opinion addressing the etiology of the Veteran' s hearing loss disability to be adequate.  In this regard, the Board notes that the examiner reviewed the Veteran's pertinent history and properly supported the opinion provided.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Service treatment and examination records do not show hearing loss disability as defined by VA in either ear.  

A December 2008 VA examination record reveals the Veteran's history of difficulty hearing conversation in background noise.  The Veteran reported that his hearing "seemed" to go "in and out."  He reported civilian and Air Force noise exposure.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
40
LEFT
20
25
30
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner determined it was less likely than not that the hearing loss was related to service.  The examiner explained that although a definite hearing threshold shift was noted in the higher frequencies during service, hearing was within normal limits bilaterally for VA purposes at the time of discharge from service.  

A February 2009 VA treatment record reveals a negative history as to decrease in hearing.  

A May 2014 VA examination record reveals that audiometric and speech recognition testing did not show hearing loss as defined by VA in either ear.  The examiner indicated that the Veteran did not have hearing loss to VA standards.  

A December 2014 VA medical opinion reveals the determination that it was less likely than not that the Veteran had a hearing loss disability related to service.  The audiologist explained that active duty audiograms showed normal hearing under the VA standard for both ears throughout service, no clinically significant hearing threshold shift in the left ear, and only a clinically significant threshold shift at 6000 Hz in the right ear when comparing retirement audiogram to the entrance audiogram.  The audiologist noted that a December 2008 VA examination showed hearing loss under VA standards but a May 2014 VA examination showed normal hearing.  The audiologist determined that the 2008 audiometric findings were either of poor reliability or representative of a transient ear condition and that the more recent audio results were more valid for VA purposes.  In sum, the audiologist believed the Veteran did not have a chronic hearing loss disability as defined by VA in either ear.  

Service connection is not warranted for hearing loss because the preponderance of the evidence shows that no hearing loss disability was present in service or until more than one year thereafter and that the hearing loss shown in 2008 is unrelated to service.  In this regard, the Board notes that the service treatment and audiogram records do not reveal hearing loss as defined by VA and the first (and only) evidence of hearing loss as defined by VA dates 12 years after separation.  

With respect to etiology, the December 2014 VA medical opinion indicates that the hearing loss shown in 2008 is not related to service.  The examiner explained that the 2008 audiometric findings showing hearing loss were not representative of a hearing loss disability but were either the result of unreliable testing or a transient ear condition not related to service.  In support of this finding, the examiner noted that the Veteran had normal hearing per VA standards throughout service and in 2014, no clinically significant threshold shift in the left ear, and only a clinically significant threshold shift at 6000 Hz in the right ear from entry to separation.  This is an appropriate, and adequate, rationale for the examiner's opinion.  There is no contrary medical evidence that the Veteran has a persistent hearing loss disability as defined by VA (beyond that shown in 2008) or that a hearing loss disability, including the hearing impairment shown in 2008, is related to service.  

Although the appellant might believe that he has a hearing loss disability related to service, the record does not suggest the appellant, who is a layperson, is competent to make that determination.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a bilateral hearing loss disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


